DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.
Status of the application
Receipt of Applicant’s claim amendments and arguments filed 07/11/2022 are acknowledged.  
In light of applicants’ arguments, the previous 103 rejection is withdrawn. However, a new ground of rejection is made, to clarify applicants remarks. The rejection is based on the different interpretation of the previously applied reference, and newly found prior art, which provides an explanation of the rejection.  See the rejection below. 
Applicants are reminded that the elected species [see applicants remarks dated 08/23/2021] was deleted in the claims filed on 10/26/2022 and in absence of applicants’ clarification on the elected species, the examiner chosen next species, which was formula V and examined the claims on merits in the previous Final Office Action mailed on 01/10/2022. So, in this office action the examination is limited to formula V, and its closest species formula V’. The other listed formulas are not examined, because these are patentably distinct from the examined species. 
Response to Arguments
Applicant’s arguments filed on 07/11/2022 have been fully considered but they are moot in view of the following new grounds of rejection. Alternatively, the following rejection addresses applicants remarks and can be a response to applicants arguments. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1, 3-8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al (WO 2018/162922 A1; please note that the priority goes all the way back to 9 March 2017; cited in the previous rejection) in view of Andersson et al (Journal of Antimicrobial Chemotherapy, 2003, 51, Suppl. S1, 1-11) Strunecka et al (Journal of Applied Biomedicine, 2004, 2, 141-150), Patani et al (Chem. Rev., 1996, 96, 3147-3176), Hernandes et al (Current Drug Targets, 2010, 11 pp. 01-12) and Purser et al (Chem. Soc. Rev., 2008, 37, pp. 320-330).   
Singh et al teach the following antibacterial compound:

    PNG
    media_image1.png
    153
    421
    media_image1.png
    Greyscale
[see page 2], wherein R1 is H or C1-6 alkyl; AA1 to AA7 represents amino acid (including a proteinogenic or non-proteinogenic amino acid); R8 is H or C1-4 alkyl; Z is -O- or -NH-; R9a and R11a is amino acid side chain (including side chain of a proteinogenic or non-proteinogenic amino acid); R10a is hydrophobic proteinogenic or non-proteinogenic amino acid side chain [see page 3].  
In the above R10a, wherein non-proteinogenic amino acid side chains are references to hydrophobic side chains, such as alkyl and/or aryl groups in the absence of polar groups, which are capable of being bound to an amino acid backbone [see line 24 in page 6 to line 6 in page 7]; wherein alkyl groups may be linear or branched or cyclic, and alkyl groups may be part of cyclic/acyclic and these can be substituted with one or more halo, especially F atoms [see line 33 in page 7 to line 3 in page 8]; wherein aryl includes C6-10 aryl groups, such as phenyl, and preferably substituted with one or more substituents [see lines 11-13 in page 8].
	Singh et al further tech that non-proteinogenic side chains in R10a, such as C2-12 alkyl or cycloalkyl, phenyl etc., have been found to be surprisingly effective in inhibiting or killing bacteria [see line 9 in page 11 to line 10 in page 12]. 
In addition to above, Singh et al further teach the antibacterial compound as one of the species for their recited generic formula IA:

    PNG
    media_image2.png
    184
    537
    media_image2.png
    Greyscale
 [see page 40]. 
So, applicants compound V falls within the scope of compound IA and also above compound of Singh et al, when in the applicants’ compound of formula V, R1 to R5 are side chain of an amino acid, and R6 is hydrogen. 
	Based on the above, the prior art does not explicitly teach that phenyl ring, right side of the compound, comprises F atom. So, the difference is that the phenyl ring, right side of the compound, which does not have a F substitution, whereas claim requires a F on the phenyl ring. 
	The following cures this difference:
	Prior art teaches and provided guidance that the non-proteinogenic side chains in R10a, such as C2-12 alkyl or cycloalkyl, phenyl etc., have been found to be surprisingly effective in inhibiting or killing bacteria and the aryl or phenyl group can have substituents. The substituent can be a F atom and a skilled person would prefer F atom because of its advances. For example, Andersson et al teach addition of fluorine atom at position 6 of quinoline resulted in upto 100-fold improvement in MIC [see section Structural development in pages 1-2] and its potency against bacteria [see Table 2-4]. Strunecka et al teach a fluorine substitution strongly enhances the antibacterial potential of drugs and provided several examples [see section Fluorine-containing antiviral and antibacterial compounds in pages 145-146]. 
	Therefore, one would be motivated to have F atom as a substituent on phenyl ring in view of its proven advantages. 
	Alternatively, H and F atoms are known as isosteres in the art and replacing H with F is well known and a common practice in the art, and it is obvious. For example, Patani et al teach in a review article about bioisosterism, and teach that the substitution of hydrogen by fluorine is one of the more commonly employed monovalent isosteric replacements and also teach its advantages [see Section II.A.1 in pages 3149-3150; Table 4]. 
In addition, it is beyond question that fluorination has been used to develop important drugs.  Uracil became 5-Fluorouracil, 5-FU, for treating cancer, which was developed in the 1950s, as was 9-Fluorohydrocortisone as an anti-inflammatory and for a range of other uses. Familiar names like Lipitor®, Risperdal®, Advair®, Cipro® and Prevacid® have been enormous successes. Prozac® (Fluoxetine), Citalopram® (Celexa) and indeed, most SSRI antidepressants, have F present. The F helps these drugs get into the brain and help improve pharmacokinetic properties as noted in the following references.
"Over the years, insertion of halogen atoms has been used in numerous cases of hit-to-lead or lead-to-drug conversions," see Marcelo Zaldini Hernandes et al., ("Halogen Atoms in the Modern Medicinal Chemistry: Hints for the Drug Design" Current Drug Targets, 2010, 11 pp. 01-12). 
The reference also states, "In medicinal chemistry, fluorine is generally viewed as classic bioisosters of hydrogen and methyl," see page 2, bottom right hand column, under Figure 2. The reference also notes, "[t]he fluorine chemistry provides good opportunities for enhancing the binding affinity of potential drug candidates… Another interesting issue is that incorporating fluorinated functionality into endogenous substrates or ligands through 19F-markers is a powerful technique to probe proteins functions and to study their catalytic cycle, constituting an essential tool for the chemical biology," see page 3, top left hand column.
The reference also provides several case studies which give successful results with specific compounds where halogens play a pivotal role, see pages 8-9. 
Purser et al. (Chem. Soc. Rev., 2008, 37, pp. 320-330) further supports the inclusion of fluorine atoms in medicinal chemistry. There are numerous examples given, with discussion of effects on e.g. metabolic stability, modulation of lipophilicity, etc., with statements like, "Hydrolytic stability can be greatly enhanced by fluorination (see Table 2; in page 326, left hand column)" and "the high electronegativity of fluorine may result in unusual metabolic pathways, leading to inhibition of the target enzyme," with plenty of specific examples.
The reference also states, "Substitution of a hydrogen of hydroxyl group for a fluorine in biologically active molecules is commonly tolerated, page 324, see bottom left hand column. Thus, hydrogen and fluorine are alternatively useable. 
The close structural similarity between a hydrogen and a methyl group suggests the compounds have similar properties and utilities (see MPEP § 2144.09).  Applicant's compound with methyl substitution instead of hydrogen substitution is a structurally similar isomer to one known in the art.  
When chemical compounds have "very close" structural similarities and similar utilities, a prima facie case of obviousness may be made.  In re Grabiak (CAFC 1985) 769 F2d 729, 226 USPQ 870. Similarly, obviousness can be based on the concept of "isosterism", viz., the substitution in a parent compound of one atom or a group of atoms for another atom or group of atoms having a similar electronic and steric configuration.  Ex parte Engelheardt (POBA 1980) 208 USPQ 243; In re Merck &Co. Inc. (CAFC 1986) 800 F2d 1091, 231 USPQ 375.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by replacing the H with F on the phenyl ring and to make the instantly claimed compounds with a reasonable expectation of success in view of advantages of F atoms.  
For claim 3:
In the above compound of Singh et al, the side chains are selected from the group consisting of Ile, Ser and Arg etc.  
For claim 4:
In the above compound of Singh et al, at the same position, teach the Ile is for R1 of applicants’ formula V.  
For claim 5:
In the above compound of Singh et al, at the same position, teach the Ser is for R2 of applicants’ formula V.  
For claim 6:
The above compound of Singh et al silent on side chain of glutamine for applicants R3 group. However, Singh et al teach both Arg and Gln are equivalent at the same position, see in page 38, structures 2 and 4 from the top. Both these compounds differed in position 4, which is equivalent to applicants R3 position, wherein Arg and Gln are alternatively usable. 
For claim 7:
In the above compound of Singh et al, at the same position, teach the Ile is for R4 of applicants’ formula V.  
For claim 8:
In the above compound of Singh et al, at the same position, teach the Ile is for R5 of applicants’ formula V.  
For claim 14:
Examined with respect to Phe(4-F)10-teixobactin. So, the differences between Singh et al and the recited compound in the claim are (i) Singh et al teach Arg, but claim requires D-Gln at same position, and (ii) Singh et al silent on F atom on Phenyl ring, whereas claim requires F atom on Phenyl ring. 
With regard to (i) of above, see explanation above under “For claim 6”.
With regard to (ii) of above, see explanation above under “For claim 1”.
Based on the above established facts from the cited prior art, it appears that all the claimed elements, i.e, applicants core structure of applicants claimed compounds and possible substitutions on it, advantages of F atom as a substituent, alternatively usable chemical groups etc., were known in the prior art, and one skilled person in the art could have combined the elements as claimed by known relationships, with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.
A skilled person would be motivated to replace H atom with F because of advantages of F in the antibacterial compounds. Also, the motivation to replace with known groups with other known chemical moieties at the same position can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when these groups are replaced with other alternatively usable groups, for their common known purpose. See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed compounds with a reasonable expectation of success. 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658